Title: To Thomas Jefferson from William C. C. Claiborne, 4 June 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            New Orleans June 4. 1806
                        
                        Major William Nott of Louisiana a native Citizen of the United States and President of the New Orleans
                            Insurance Company, having understood that the Office of Consul for the United States at the Port of Bordeaux, in France
                            would soon become vacant, has solicited me to name him to you as a Candidate for the honor of that appointment.
                        I feel no hesitation in representing Major Nott as meriting your confidence. He possesses great prudence and
                            integrity of character—is an American in sentiment and feeling—has zealously supported the Interest of his Country in
                            this quarter, and given all the aid in his power to the constituted Authorities.—He is a man of considerable Commercial
                            enterprize,—and the french Language is as familiar to him as his own.
                        Major Nott would prefer a residence at Bordeaux—but would accept, with gratitude, the office of Consul for
                            any Port in France. 
                  I have the honor to be, Sir, with great respect, your faithful friend.
                        
                            William C. C. Claiborne
                            
                        
                    